                                                                                      DISTRICT OF OREGON
                                                                                           FILED
                                                                                            July 18, 2019
                                                                                   Clerk, U.S. Bankruptcy Court



            Below is an order of the court.




                                                                         _____________________________
                                                                                TRISH M. BROWN
                                                                              U.S. Bankruptcy Judge




ORCC (1/8/07) jbk                UNITED STATES BANKRUPTCY COURT
                                          District of Oregon

In re                                                           )
 Melody D. Taylor                                               ) Case No. 11−39884−tmb7
Debtor(s)                                                       )
                                                                ) ORDER REOPENING CASE
                                                                ) AND CLOSING CASE
                                                                )
                                                                )

A motion was filed to reopen this case to either add additional creditors, file a motion, file an adversary
proceeding complaint, or file documents required for the entry of a Discharge Order, now, therefore,

IT IS ORDERED this case is reopened without appointment of a trustee; and, without further notice or order
unless otherwise provided below, both the case will be closed and the Court shall retain jurisdiction over
any adversary proceeding(s) pending at the time of closure, upon either:

  1. (if reopened to add creditors) the earlier of either docketing of an amendment filed in compliance with
     Local Form #728, or 28 days after entry of this order;

  2. (if reopened to file a motion (e.g., for lien avoidance or violation of the Stay)) the earlier of either
     docketing of the final order granting or denying the motion, 28 days after entry of this order if no timely
     objection was filed, or 14 days after the last date scheduled for a hearing on a timely filed objection;

  3. (if reopened to file an adversary proceeding) the earlier of either filing of the adversary proceeding
     complaint, or 30 days from the date of this order if no adversary proceeding complaint has been filed;
     or

  4. (if reopened by debtor(s) to file document(s) required for entry of a Discharge Order) the earlier of
     either (a) proper filing by the debtor(s) of all document(s) required for entry of a Discharge Order, entry
     of a Discharge Order, and the service of a copy of that Order upon all interested parties; or (b) 30 days
     from the date of this order if all documents required for entry of a Discharge Order have not been
     properly filed.
                                                        ###




                             Case 11-39884-tmb7        Doc 68     Filed 07/18/19
